Citation Nr: 0918571	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1963 to October 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In March 2004 the 
Veteran requested a Board videoconference hearing.  She 
subsequently cancelled that request.  

In a July 2008 decision the Board denied the Veteran's claim.  
She subsequently appealed and in a January 2009 order, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Remand.  The Court vacated the 
Board's decision and remanded for additional proceedings.   


FINDING OF FACT

It is not shown that hepatitis C became manifest in service 
or is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA would 
make reasonable efforts to help her obtain evidence necessary 
to support her claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately her responsibility to ensure that records were 
received by VA.  A subsequent August 2006 letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the Veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  This letter also notified the 
Veteran of the risk factors for hepatitis C recognized by the 
medical community and requested that she provide any 
pertinent information on her exposure to such risk factors.  
Additionally, a March 2006 letter provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  The Veteran's representative has 
argued that the Veteran should have been given notice of the 
specific risk factors for hepatitis C and the need for her to 
supply any pertinent information regarding her exposure to 
them prior to the rating decision on appeal.  Although the 
representative is correct in this assertion, the Board finds 
that the Veteran has not been prejudiced by this later notice 
as the representative was still able to make a detailed 
argument regarding all the risk factors the Veteran contends 
that she was exposed to during service.  Thus, there is no 
indication in the record that earlier notice would have 
resulted in the Veteran identifying any additional risk 
factors.  Accordingly the Veteran is not prejudiced by the 
delay in notice as it did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).   More generally, the Board finds that the 
Veteran has not been prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.   The Veteran's representative 
has argued that VA did not attempt to obtain private medical 
records identified by the Veteran in November 2006.  When the 
Veteran identified these records, however, she noted that 
both physicians were deceased and that no one seemed to have 
their previous records.  Also, she did not provide any 
address for VA to attempt to obtain records.  Given the 
Veteran's essential statement that the records were not 
obtainable, the Board does not find that VA was under any 
obligation to attempt to obtain them.

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claims.  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the Veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  As will be explained in the analysis below, the 
evidence does not establish that the Veteran was exposed to 
hepatitis C in service.   Consequently, an examination is not 
necessary.   

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service treatment records do not reveal any diagnosis or 
findings of hepatitis C.  On June 1963 entrance examination 
the Veteran's abdomen and viscera were found to be normal and 
the Veteran was not noted to have any tattoos.  The Veteran 
noted that she had had stomach cramps one year prior.  

A July 1963 progress note shows that the Veteran's arm was 
bleeding from a shot.  She was noted to have dysmennorrhea.  
A January 10, 1964, emergency room note shows that the 
Veteran was having persistent lower abdominal pain, which had 
resulted in two episodes of emesis.  It was noted that it was 
the second day of her period but she had not previously had 
such severe cramps.  A January 10, 1964, laboratory report 
indicated that the Veteran was a "bed patient" on Ward I 
and that a specimen was taken.  A March 6, 1964, emergency 
room note shows that the Veteran had fallen down and hurt 
both knees.  She incurred bilateral abrasions but had not 
lost consciousness.  The abrasions were cleansed and it was 
noted that she was not experiencing any further bleeding.  A 
March 11, 1964, emergency room note shows that the Veteran 
was having abdominal cramps in conjunction with her period.  
The cramping was in both lower quadrants.  The diagnostic 
impression was menstrual cramps.  

An April 1964 hospital progress note shows that the Veteran 
was having severe dysmennorrhea that was found most likely to 
be pelvic inflammatory disease.  A May 1964 emergency room 
note shows that the Veteran was experiencing an ear ache, 
which was found to be external otitis.  June 1964 progress 
notes show that the Veteran was seen on several occasions for 
a rash, including one emergency room visit.  Diagnoses 
included poison ivy and contact dermatitis and on June 11, 
1964, the Veteran was admitted to the hospital.  A July 9, 
1964, general practice progress note shows that the Veteran 
was having some nausea and vomiting, along with abdominal 
cramps.  The diagnostic impression was gastroenteritis.  A 
July 13, 1964, emergency room note shows that the Veteran was 
having lower abdominal cramps, which had resulted in three 
episodes of vomiting.  The diagnostic impression was 
gastroenteritis.  A July 14, 1964, gynecology note shows that 
the Veteran was not found to have any pelvic disease.   

Subsequent October 1964 gynecology notes show that the 
Veteran was having an intrauterine pregnancy.   On October 
1964 separation examination the abdomen and viscera were 
again found to be normal and it was noted that the Veteran 
had an intrauterine pregnancy, 12 weeks gestation size.  It 
was also noted that the Veteran had been hospitalized in 
service for gastroenteritis and was treated with good 
recovery and without complications or sequelae.  The Veteran 
was not noted to have any tattoos.    

A May 2001 VA history and physical showed a pertinent 
diagnostic impression of hepatitis C positive.  

An October 2001 VA admission note (related to hip surgery the 
Veteran received) indicated a past history of IV heroin abuse 
and hepatitis C.  

A 2002 VA progress note shows that the Veteran was noted to 
have a history of chronic hepatitis C and a mild transaminase 
elevation, which suggested that her liver disease was very 
mild.  An October 2002 progress note shows that the Veteran's 
hepatitis C was not deemed to be a candidate for interferon 
and that she was to be started on the hepatitis A and B 
vaccines.

A January 2003 VA progress note shows that the Veteran was 
receiving the hepatitis A and B vaccines.

A May 2003 VA progress note shows that the Veteran had 
elevated liver function tests (lfts) and that these levels 
would be followed.    

A November 2003 letter from the Veteran's sister indicated 
that the Veteran, like the rest of her siblings, was born 
with hepatitis but that she was a carrier only.  

On her February 2004 VA Form 9 the Veteran indicated that she 
was born with hepatitis C.  The virus was transmitted from 
her mother at birth.  The disorder was diagnosed as Non A, 
Non B hepatitis until the late 80s.  

In April 2004 the Veteran reported that she had been exposed 
to risk factors for hepatitis C in the form of body piercing.  
It was also noted that she had a history of abnormal ALT/SGPT 
levels.  

In his June 10, 2008, informal hearing presentation the 
Veteran's representative argued that the Veteran's claim 
should be remanded to obtain any available additional service 
treatment records and also to afford the Veteran with a VA 
medical examination.  The representative noted that the 
Veteran received emergency medical treatment for nausea, 
vomiting and abdominal pain in both January 1964 and July 
1964 and that in January 1964 she was admitted to the 
hospital.  Also, the Veteran was noted to have a rash in 
service in early June 1964 for which she required 
hospitalization.  In addition the representative indicated 
that bleeding of the arm was noted by the service treatment 
records in July 1963, after the Veteran was given a 
vaccination and that the Veteran contended that she received 
both a blood transfusion and vaccinations through air gun 
delivery during service.  

In the January 2009 Joint Motion the parties noted that the 
July 2008 Board decision found that the admissions by the 
Veteran and her sister that the Veteran had contracted 
hepatitis at birth from her mother constituted "strong 
affirmative evidence" "that the [Veteran] contracted 
hepatitis C prior to service, not during service."  The 
Joint Motion then found that given this conclusion, the Board 
erred by not providing analysis as to whether the presumption 
of soundness was applicable to the Veteran's claim and if so, 
whether the presumption had been rebutted.  Accordingly, 
Remand was necessary so such analysis could be provided. 


III.  Law and Regulations

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption only 
attaches where there has been an induction or enlistment 
examination in which the later complained of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Once again, a Veteran is presumed to be in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  In the instant case, the 
Veteran's entrance examination did not show any findings of 
hepatitis C or other liver problems.  It was noted that she 
had had a prior, isolated episode of stomach cramps but there 
was no information presented to suggest that this might have 
been a manifestation of hepatitis C.  Accordingly, the 
Veteran must be presumed to have been in sound condition upon 
entering service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Consequently, in order for this presumption to be rebutted, 
there must be clear and unmistakable evidence that hepatitis 
C did pre-exist service and clear and unmistakable evidence 
that hepatitis C was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  Although the Veteran and her 
sister's admissions constitute strong evidence of the pre-
existence of hepatitis, the Board cannot find that they 
constitute clear and unmistakable evidence of such pre-
existence.  The Board finds that the admissions are strong 
evidence because they were made against the Veteran's 
interest in attempting to establish service connection by 
showing that her hepatitis was actually incurred in service.  
Further, the Veteran does not appear to have any 
countervailing interest for reporting that she did contract 
hepatitis at birth.  The Board notes, however, that there is 
no medical documentation of record to support her contention, 
or to support her report that her hepatitis was actually 
diagnosed as Non-A, Non-B hepatitis until the late 1980s.  
Accordingly, in the absence of such supportive evidence, the 
possibility that the Veteran and her sister are incorrect in 
their assertion that they contracted hepatitis when they were 
born cannot be precluded.  Accordingly, based on the 
available evidence, the Board does not find that it is 
undebatable that the Veteran contracted hepatitis at birth.  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Accordingly, 
as there is not clear and unmistakable evidence that the 
hepatitis C pre-existed service, the presumption of soundness 
has not been rebutted and the Veteran must be presumed to 
have been sound on entry into service.  

Given that the presumption of soundness has not been 
rebutted, the analysis of the Veteran's claim is thus limited 
to whether a preponderance of the evidence establishes that 
the Veteran contracted hepatitis C in service.  

The evidence of record establishes that the Veteran has a 
current diagnosis of hepatitis C.  It does not, however, 
establish that the hepatitis C was incurred in service or 
that it is related to service.  The service treatment records 
are negative for any findings of hepatitis or liver disease 
and there is no indication from these records that the 
Veteran was exposed to any risk factors in service.  Although 
the Veteran was treated for abdominal pain and for rash, 
there is no indication that these problems were 
manifestations of hepatitis.  The abdominal pain was found to 
be gastroenteritis and the rash was found to be contact 
dermatitis/poison ivy.  Additionally, there is no indication 
in the record of any diagnosis of hepatitis C until many, 
many years after service and no medical opinion of record 
indicating any relationship between the Veteran's hepatitis C 
and service.  Although the Veteran has alleged that her 
hepatitis C is related to service, as a  layperson, her 
allegations are not competent evidence of a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Further, given absence of any evidence of incurrence of, or 
exposure to hepatitis C in service, and the absence of 
documentation of any exposure to risk factors for hepatitis, 
a VA nexus examination is not necessary.  38 C.F.R. § 
3.159(c)(4)(B).  

The Veteran's representative indicated that the Veteran was 
given a blood transfusion in service, which if correct would 
represent exposure to a risk factor for hepatitis C.  The 
service treatment records, however, do not show any record of 
a blood transfusion.  Nor do they show any documentation of 
the use of air injectors on the Veteran, as she has alleged.  
Also, even if air injectors were used, there is no evidence 
of record to suggest that any air injection that might have 
been received by the Veteran resulted in hepatitis C.   The 
representative also essentially argued that hepatitis C could 
have been contracted when the Veteran bled after an 
injection.  The record does not contain any evidence that the 
Veteran's blood was comingled with any other blood (whether 
infected with hepatitis C or not) during or after any 
injection.

Although it appears that the Veteran was admitted to the 
hospital on a couple of occasions during service and received 
emergency room treatment on other occasions, there is no 
indication in the record that the Veteran would have needed a 
blood transfusion on any occasion.  Notably, she was 
evaluated and treated for gastroenteritis, abdominal cramps, 
dysmennhorrhea, possible pelvic inflammatory disease, rash, 
knee abrasions, external otitis and intrauterine pregnancy, 
and none of these conditions were noted to be accompanied by 
significant loss of blood or to otherwise result in 
symptomatology that would suggest the need for a blood 
transfusion.  Consequently, even though the Veteran's 
representative argues that VA should attempt to obtain any 
available record of a hospitalization in January 1964, the 
Board finds that attempting to obtain such a record would 
serve no useful purpose as there is no basis for thinking 
that the Veteran would have received a blood transfusion.  
Additionally, the Board notes that neither the Veteran nor 
the representative has indicated why the alleged blood 
transfusion was necessary.  Given that the Veteran has 
allegedly been able to remember that she received a blood 
transfusion, the Board presumes that she would have at least 
some idea regarding the purpose of that transfusion.  
Consequently, in the absence of any explanation of the reason 
for the alleged procedure, the Board does not find the 
Veteran's report of actually receiving a transfusion 
credible.  

Given that there are no findings of hepatitis in service; 
given that the Veteran's abdominal and skin symptomatology in 
service were all attributed to definite, non hepatitis 
related causes; given that the record does not establish that 
the Veteran was exposed to any hepatitis C risk factors in 
service; given that the first finding of record indicative of 
hepatitis C is some 37 years after service; and given that 
there is no medical opinion of record supporting a 
relationship between the Veteran's current hepatitis C and 
service, the preponderance of the evidence is against this 
claim and it must be denied.   


ORDER

Entitlement to service connection for hepatitis C is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


